Citation Nr: 1203376	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-00 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disability as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1943 to January 1946.  He is a recipient of the Purple Heart Medal.  

This matter came before the Board of Veterans' Appeal (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO). 

The appeal was previously before the Board in July 2009 and September 2011, at which time it was remanded for further development.  

The issue of entitlement to a rating in excess of 10 percent for service-connected gunshot wound scars to the right chest has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2011 Statement from Veteran.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran sustained a gunshot wound to the left side of the chest and right side of the back during active duty service; service connection is in effect for a severe right chest wound, muscle group XXI; a moderate pleural cavity injury associated with severe right chest wound, muscle group; and residual scarring associated with a gunshot wound to the right chest.  


2. The Veteran has current lumbar spine and thoracic spine disabilities.  

3. The positive and negative medical opinions as to whether the Veteran's back disabilities are aggravated by the service-connected gunshot wound residuals are in relative equipoise. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for a back disability as secondary to service-connected gunshot wounds residuals have been met. 38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Because this decision constitutes a full grant of the claim for service connection for a back disability as secondary to service-connected gunshot wound residuals, there is no reason to discuss how VA has satisfied the VCAA. 

Contentions

The Veteran contends that he has a back condition that is either related to, or aggravated by his service-connected conditions.  These disabilities include a severe right chest wound, muscle group XXI; a moderate pleural cavity injury associated with severe right chest wound, muscle group; and residual scarring associated with a gunshot wound to the right chest.  

By way of history, service treatment records confirm that the Veteran was wounded in November 1944 when a bullet entered the left side of his chest and exited through the right side.  A December 1944 hospitalization treatment record expressly notes complaints of back pain but provides no related diagnoses.  Separation examination revealed a normal musculoskeletal examination.  His February 1946 claim for service connection for the gunshot wound residuals notes a "dull ache" in the chest area.  He has endorsed near-continuous back (thoracic/mid-back and lumbar) symptomatology since his separation from service in 1946.  See, e.g., July 1949 Statement from Veteran; see also VA Examination May 1958 and November 2011 Statement from Veteran.  

Applicable Law and Regulations 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If degenerative arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).  Indeed, secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen v. Brown, 7 Vet. App. 439 (1995); see also 38 C.F.R. § 3.310(b). 

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the Veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought. See Jones v. Brown, 7 Vet. App. 134 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b). 

Analysis 

After careful consideration of the medical evidence outlined below, the Board finds that the positive and negative medical opinions as to whether or not the Veteran's back disability is aggravated by his service-connected gunshot wound residuals are in relative equipoise; thus, resolving all doubt in the Veteran's favor, the claim for service connection is granted. 

As the Veteran's claim is being granted herein on a secondary basis, the Board will forego a full discussion regarding service connection on a direct basis.  Again, while the Veteran has endorsed near-continuous back pain since service, it is his contention that the service-connected gunshot wound residuals have caused or, at the very least, aggravated his variously diagnosed back conditions (i.e., secondary service connection).  In addition, the Board briefly notes that none of the Veteran's spinal-related degenerative/arthritic conditions were diagnosed within one year of separation from service; thus, service connection would not be available here on a presumptive basis either.  

Initially, the record shows that the Veteran has current diagnoses of degenerated disk at T2-3 and T3-4, lumbar stenosis, degenerative joint disease of the lumbar spine, and lumbar spondylosis.  Therefore, the first element of service connection is met here. 

To establish service connection on a secondary basis, the remaining question in this case is whether the Veteran's back condition(s) are aggravated by his service-connected gunshot wound residuals, which include muscle injuries to the thoracic region and painful scarring. See Allen, supra.  

The record contains both positive and negative opinions with respect to the issue of aggravation.  These opinions are discussed extensively below. 

The Veteran underwent a VA examination in October 2010.  He endorsed mid-level and center back pain at that time.  The examiner noted that the Veteran was previously hospitalized for contusions and abrasions to the extremities and torso following a motor vehicle accident in 1971; in 1973, he was diagnosed with a possible ruptured disc in the lumbar area; and in 1974, a lumbar laminectomy was performed.  He stated that the Veteran's service treatment records revealed "no evidence of any complaints with reference" to the back.  The VA examiner ultimately opined that the Veteran's "low back" condition was not caused or aggravated by the service-connected gunshot wound.  He stated that the low back condition was more likely due to the 1973 back injury and the aging process. 

The Veteran underwent another VA spine examination in October 2011.  The diagnoses rendered at that time included lumbosacral spondylosis without myelopathy and degeneration of lumbar intervertebral disc.  The VA examiner opined that the lumbar spine conditions were not caused or aggravated by the Veteran's service connected gunshot wound conditions.  In so finding, the examiner noted that there was "no objective evidence" of the claimed condition in service or shortly thereafter, and that there was no available medical literature to support a cause/effect/aggravation relationship between the claimed back condition and the service-connected disabilities.  

In a March 2008, Dr. M. Ball, D.C., stated that he had been treating the Veteran for back problems since 2004.  He opined that the "scar tissue as a result of being shot while in-service" alters his biomechanical function, thus complicating his condition.  He noted that the Veteran's spine was hypomobile and that his condition was permanent, requiring ongoing relieving care.  Corresponding treatment records from 2004 to 2009 confirm that Dr. Ball treated the Veteran for associated mid/low back pain around the GSW scar. (Emphasis added) See, e.g., Dr. Ball Treatment Records, dated in September 2009 and November 2007. 

In August 2009 and March 2010 letters, Dr. Ball opined that the Veteran's scar tissue from his service-connected gunshot wound was permanent and that it would "never return to muscle, ligament, or tendon tissue."  He went on to explain that this resulted in an altered biomechanical function, which in turn, complicated the hypomobility of the thoracolumbar spine.  He concluded by noting that the Veteran's ability to walk, flex and rotate the torso was also impaired.  

As noted above, the Board finds that the positive and negative medical opinions as to whether or not the Veteran's back conditions are aggravated by his service-connected GSW residuals are in relative equipoise.  On the one hand, the VA 
examiners found that the back disabilities were not aggravated by the service-connected gunshot wound residuals.  In support of their negative opinions they provided various reasons and bases, which included intercurrent back injuries and a finding/conclusion that there was "no evidence" of back problems in-service.  The Board notes that this latter finding is erroneous.  Indeed, according to the Veteran's service treatment records, he complained of back pain in December 1944, while hospitalized for his gunshot wounds.  While this is not conclusive proof of aggravation as needed for secondary service connection, the VA examiners' omissions/errors do reflect on the overall probative value of their opinions.  In light of the foregoing, the Board affords less probative value to the VA October 2010 and October 2011 VA opinions. 

On the other hand, Dr. Ball, the Veteran's longtime primary health care provider for his back conditions, opined on several occasions that the service-connected gunshot wound residuals and associated scar tissue result in altered biomechanical lumbar function.  In other words, the scar tissue "complicates," or aggravates, his current lumbar conditions, including degeneration of lumbar or lumbosacral intervertebral disc and spinal stenosis (lumbar region) as diagnosed by Dr. Ball in March 2008. See, e.g., March 2008 Letter from Dr. Ball.  While Dr. Ball did not consider the intercurrent motor vehicle accidents in the 1970's, as did the VA examiners, he still provided a complete rationale for his positive opinion regarding aggravation.  

Lastly, the Board notes that the Veteran has consistently endorsed having back pain since the time of his gunshot wound in 1944.  In fact, service treatment records confirm complaints of back pain during his hospitalization for the gunshot wound.  While no chronic back condition, or permanent worsening (i.e., aggravation) was noted in service, the Veteran continued to experience near-continuous back pain after service, albeit with intercurrent back-related incidents.  Based on the foregoing, and further considering the Dr. Ball's opinions outlined above, the Board believes the evidence is at least in relative equipoise as to whether the Veteran's back condition is aggravated by his service-connected gunshot wound residuals.  As such, the benefit of the doubt is resolved in favor of the Veteran, and entitlement to service connection for a back condition on a secondary basis is established. 


ORDER

Entitlement to service connection for a back condition as secondary to service-connected GSW residuals (muscle wounds and scarring) is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


